DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 & 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 20210051432- English Translation of Description Provided). 
Claim 1;
Kim teaches a recirculating ball power steering system (Fig. 1) comprising: an electric motor 3; a ball screw 20 rotatably driven (-via 12 & 13) by the electric motor; a ball nut 30 translatable along the ball screw in a linear direction (Fig. 4-6) during rotation of the ball screw; and a sliding joint 35 in sliding contact with an outer surface of the ball nut 31, the sliding joint moveable in a non-parallel direction (Fig. 5 – arrows indicate pivoting) relative to the linear direction of the ball nut (Fig. 5-6)
Claim 2;
Kim teaches the non- parallel direction of movement of the sliding joint is perpendicular to the linear direction of the ball nut (Fig. 6 – 60 considered to move perpendicular to the ball nut);
Claim 16;
Kim teaches a recirculating ball power steering system (Fig. 1) comprising: an electric motor 3; a ball screw 20 rotatably driven (-via 12 & 13) by the electric motor; a ball nut 30 translatable along the ball screw in a linear direction (Fig. 4-6) during rotation of the ball screw; and a sliding joint 35 in sliding contact with an outer surface of the ball nut 31; ; a lever 60 extending from a first end 35 to a second end 55, the lever pivotally coupled to the sliding joint 35 proximate the first end of the lever; and a Pitman shaft 50 coupled to the lever proximate the second end 55 of the lever. (Fig. 3)
Claim 17; 
Kim teaches the sliding joint moveable in a non-parallel direction (Fig. 5 – arrows indicate pivoting) relative to the linear direction of the ball nut (Fig. 5-6);
Claim 18;
Kim teaches the non- parallel direction of movement of the sliding joint is perpendicular to the linear direction of the ball nut (Fig. 6 – 60 considered to move perpendicular to the ball nut); 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20210051432) in view of Ozsoylu (US 20050098376).
Kim teaches a recirculating ball power steering system (Fig. 1) comprising: an electric motor 3; a ball screw 20 rotatably driven (-via 12 & 13) by the electric motor. Kim does not teach a steer by wire system
Ozsoylu teaches a steer by wire system (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the steer by wire provisions of Ozsoylu with the power steering system of Kim to allow for the benefit of enhanced comfort to the driver that would experience improved handling over less-than-smooth terrains. (Ozsoylu, ¶0053-0054)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20210051432) in view of Pattok (US 20180354547).
Kim teaches a joint connection for a lever arm (Fig. 3, 35), but does not teach an additional sliding joint.
Pattok teaches an additional sliding joint in sliding contact with another outer surface of the ball nut on an opposite side of the ball nut relative to the sliding joint. (Fig. 3, 84 - joints on both sides)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the pronged lever with joint connections of Pattok with the lever arm system of Kim to allow for improved structural support for rotating members. This would provide for the obvious benefit of reduced maintenance and improved connection with the steering rods (Pattok, ¶0013-0014)

Allowable Subject Matter
Claims 10-15 are allowed.
Claims 3-8 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
In regard to claim 3, Kim (KR 20210051432) teaches comprising a driver input portion 11; and a lever arm 60 extending from a first end 35 to a second end 55, the lever arm pivotally coupled to the sliding joint 35 proximate the first end of the lever arm. Kim does not teach the lever arm operatively coupled to the driver input portion proximate the second end of the lever arm. Such a modification to the device of Kim to meet such limitations was deemed non-obvious. 
In regard to claim 10, Kim (KR 20210051432) does not teach a lever arm extending from a first end to a second end, the lever arm pivotally coupled to the sliding joint proximate the first end of the lever arm; and a sector gear teeth arrangement formed on the second end of the lever arm. The elements regarding a sector gear on the end of a lever arm was not found in the prior art of record. Further an addition of such structure to the assembly of Kim was deemed non-obvious. 
Escobedo (US 20120241244) teaches a sector gear 632 in contact with a ball nut power steering system. Modification to the sector gear unit 632 to provide for a pivoting lever arm was considered non-obvious and hindsight without proper disclosure in the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Citation of power steering systems of merit are included on the PTO-892 for reference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348. The examiner can normally be reached M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H./Examiner, Art Unit 3611    


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611